Exhibit 10.1

 

THIRD AMENDMENT TO THE
QUANEX CORPORATION 401(k) SAVINGS PLAN

 

THIS AGREEMENT by Quanex Corporation, a Delaware corporation (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, the Sponsor maintains the Quanex Corporation 401(k) Savings Plan (the
“Plan”);

 

WHEREAS, pursuant to Section 13.01 of the Plan, the Sponsor has the right to
amend the Plan; and

 

WHEREAS, the Sponsor desires to amend the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective as of August 9, 2004,
Article XIV of the Plan is amended by adding thereto the following new
Section 14.11:

 

14.11                     Special Provisions Applicable to Nichols
Aluminum-Golden, Inc. Employees.

 

(a)  Cessation of Participation.  Upon the closing of the sale by the Sponsor of
the stock of Nichols Aluminum-Golden, Inc., (the “NAG Sale”), an individual who
is employed by Nichols Aluminum-Golden, Inc. shall cease to be eligible to
participate in the Plan.

 

(b)  Sale is Distribution Event.  An individual who continues to be employed by
Nichols Aluminum-Golden, Inc. following the NAG Sale shall be deemed to have
incurred a “Separation From Service” for all purposes under the Plan.

 

(c)  Vesting.  Notwithstanding any other provision of the Plan to the contrary,
an individual who continues to be employed by Nichols Aluminum-Golden, Inc.
immediately following the NAG Sale shall have a fully nonforfeitable interest in
his Account balance upon the Sale.

 

(d)  Loans.  Notwithstanding any other provision of the Plan to the contrary, an
individual who on the date of the NAG Sale (i) has an outstanding loan from the
Plan and (ii) is deemed to incur a Separation From Service as a result of the
Sale, will be allowed to repay to the Trustee the outstanding loan principal
balance and any accrued but unpaid interest over the remaining term of the loan
in accordance with the amortization schedule provided in his loan agreement as
if he had not incurred a Separation From Service.  The individual’s loan
repayments will not be required to be made on a payroll deduction basis; but
rather may be made utilizing a loan coupon procedure established by the Loan
Committee.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sponsor has executed this Amendment this 10th day of
August, 2004.

 

 

QUANEX CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------